Citation Nr: 1453185	
Decision Date: 12/03/14    Archive Date: 12/10/14

DOCKET NO.  12-13 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim seeking service connection for posttraumatic stress disorder (PTSD).

2.  Whether new and material evidence has been received to reopen a previously denied claim seeking service connection for Grave's disease.

3.  Entitlement to service connection for an acquired psychiatric disorder, to include PTSD, depression, and anxiety reaction.

4.  Entitlement to service connection for bilateral hearing loss.

5.  Entitlement to service connection for Grave's disease.

6.  Entitlement to service connection for asthma.

7.  Entitlement to a total disability rating due to individual unemployability (TDIU).


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel


INTRODUCTION

The Veteran served on active duty from August 1990 to May 1991 with a period of active duty for training (ACDUTRA) from June 1980 to October 1980.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from June 2009 and March 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  Jurisdiction was then transferred to the Cheyenne, Wyoming RO.

In September 2014, the Veteran testified at a hearing before the undersigned Veterans Law Judge, via videoconference.  A transcript of the hearing is associated with the claims file.  

The issues of entitlement to service connection for sleep apnea and a bilateral knee disability were raised by the Veteran at the hearing.  They have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

The June 2009 rating decision denied claims of entitlement to service connection for depression and anxiety reaction and asthma.  Within a year of that decision, the Veteran submitted additional relevant medical evidence.  The original service connection claims were then reconsidered in the March 2011 rating decision.  Thus, the June 2009 rating decision did not become final, and new and material evidence is not necessary prior to considering the claims on the merits.  The original service connection claims for depression and anxiety reaction and asthma are on appeal.  See 38 C.F.R. § 3.156(b); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2011); Jennings v. Mansfield, 509 F.3d 1362 (2007) (a claim becomes final and subject to a motion to reopen only after the period for appeal has run, and any interim submissions before finality must be considered by the VA as part of the original claim). 

The issues of entitlement to service connection for Grave's disease, an acquired psychiatric disorder, bilateral hearing loss, asthma, and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A March 2009 rating decision denied the claims of entitlement to service connection for Grave's disease and PTSD, no new and material evidence was received within one year of that decision, and the decision was not appealed.
 
2.  Evidence received since the March 2009 rating decision is new, relates to an unestablished fact necessary to grant the claims, and raises a reasonable possibility of substantiating the Veteran's claims of entitlement to service connection for a Grave's disease and PTSD. 


CONCLUSIONS OF LAW

1. The March 2009 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2008); currently, 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).

2. Evidence submitted to reopen the claim of entitlement to service connection for Grave's disease is both new and material; the claim is reopened.  38 U.S.C.A. 
§§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156(a) (2014).

3. Evidence submitted to reopen the claim of entitlement to service connection for PTSD is both new and material; the claim is reopened. 38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board grants the Veteran's claims to reopen previously denied claims for service connection for Grave's disease and PTSD.  Therefore, no discussion of VA's duty to notify or assist is necessary.

New and Material Evidence

A March 2009 rating decision denied claims of entitlement to service connection for Grave's Disease and PTSD on the basis that the Veteran did not have a current disability that had been related to service.  No new and material evidence was received within one year of this decision, and the Veteran did not file an appeal.    38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2008); currently, 38 U.S.C.A. § 7105 (c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).

Generally, a claim which has been denied in an unappealed or final RO decision or an unappealed Board decision may not thereafter be reopened and allowed. 38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  The Court has held that the law should be interpreted to enable reopening of a claim, rather than to preclude it. See Shade v. Shinseki, 24 Vet. App. 110 (2010).

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  New and material evidence need not address each previously unproven element of a claim to be sufficient to reopen the claim.  Shade, 24 Vet. App. at 120.

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed. Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Since the March 2009 decision, additional evidence in the form of VA and private treatment records, disability records from the Social Security Administration (SSA), personal statements from the Veteran, and a May 2011 letter from a fellow service member have been received.  This evidence is new in that it was not of record in March 2009.  Further, the May 2011 letter, in particular, is material in that it offers corroborative evidence of in-service symptoms that may have been associated with Grave's disease, as well as of stressful events in service and subsequent behavioral changes.  Thus, it addresses the unestablished fact of a relationship between the current disabilities and service for each claim, and raises a reasonable possibility of substantiating the claims.  Accordingly, the Board finds that new and material evidence sufficient to reopen the claims of entitlement to service connection for Grave's disease and PTSD has been received, and the claims are granted.


ORDER

New and material evidence having been received, the claim for service connection for Grave's disease, is reopened, and, to that extent, the appeal is granted.

New and material evidence having been received, the claim for service connection for PTSD, and, to that extent, the appeal is granted.


REMAND

Generally, when the Board reopens a claim that the RO did not, the case must be remanded for RO consideration.  Hickson v. Shinseki, 23 Vet. App. 394 (2010).  The RO declined to reopen the Veteran's claims of entitlement to service connection for Grave's disease and PTSD; thus, as the Board herein reopened the claims, the issues must be remanded for the RO to contemplate the claim on the merits de novo.

In addition, at her September 2014 hearing, the Veteran testified to receiving treatment from the VA Medical Center (VAMC) in Denver, Colorado and Cheyenne, Wyoming, beginning in 1999.  There are treatment notes from the Cheyenne VAMC dated from October 2000, which include a reference to a diagnosis made on January 11, 1999, but there are no actual treatment notes dated prior to October 2000 in the claims file.  There are also no treatment notes from the Denver VAMC in the claims file.  The most recent treatment note from any VA facility in the claims file is dated in July 2011.  Therefore, treatment notes from the Cheyenne VAMC dated from January 1999 to October 2000 and from July 2011 forward and all treatment notes from the Denver VAMC should be associated with the claims file.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file).

In addition, the only claim for which the Veteran has been afforded a VA examination is her hearing loss claim.  The examiner provided an opinion that the Veteran's hearing loss was not related to service on the basis that it was not shown in service treatment records.  However, this is an insufficient rationale.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993); see also Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).   Moreover, the examiner only considered the audiological evidence from the Veteran's period of active duty from August 1990 to May 1991; however, service connection may be granted for a disease or injury sustained during ACDUTRA as well.  Consequently, the Board determines that the Veteran should be afforded another VA examination to assess the etiology of her hearing loss.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The Veteran should also be scheduled for VA examinations for her claims for service connection for Grave's disease, an acquired psychiatric disorder, and asthma.  The Veteran has offered evidence of in-service events and symptoms that may be associated with these disabilities and evidence that the symptoms have continued since service.  In addition, there is evidence that suggests that her acquired psychiatric disorder is a result of her Grave's disease, which raises the theory of entitlement on a secondary basis.  Therefore, the Board determines that VA examinations should be scheduled for each of these claims.  38 C.F.R. § 3.159; see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).   

As for the TDIU claim, the United States Court of Appeals for Veterans Claims has held that all issues "inextricably intertwined" with an issue certified for appeal are to be identified and developed prior to appellate review.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  The outcome of the Veteran's TDIU claim is impacted by the disability ratings assigned to her service-connected disabilities; thus, the TDIU claim is considered to be inextricably intertwined with the service connection claims on appeal. 

Accordingly, the case is REMANDED for the following action:

1. Associate with the claims file all treatment notes for the Veteran from the Cheyenne, Wyoming VAMC dated from January 1999 to October 2000 and from July 2011 to the present.  The RO should also obtain and all treatment notes from the Denver, Colorado VAMC, as well as any outpatient clinics associated with these facilities in Wyoming or Colorado.  All requests and responses, positive and negative, must be documented in the claims file.

2. Schedule the Veteran for a VA audiological examination to assess the etiology of her bilateral hearing loss.  The claims file must be made available to the examiner in conjunction with the examination. All pertinent symptomatology and findings must be reported in detail.  All tests or studies necessary to make these determinations must be conducted.  Upon a review of the record and examination of the Veteran, the examiner should respond to the following:

Is it at least as likely as not (i.e. a 50 percent probability or more) that the Veteran's bilateral hearing loss began in service, was caused by service, or is otherwise related to service, including noise exposure while serving ACDUTRA.

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it. 
The examiner must consider and discuss the Veteran's complaints of experiencing hearing loss beginning in service. 

The examiner must not rely solely on the absence of hearing loss in service as the basis for a negative opinion.

A complete rationale must be provided for any opinion offered.

3. Schedule the Veteran for the appropriate VA examination to assess the existence and etiology of her Grave's disease and asthma.  The claims file must be made available to the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  All tests or studies necessary to make these determinations must be conducted.  Upon a review of the record and examination of the Veteran, the examiner should respond to the following:

Is it at least as likely as not (i.e. a 50 percent probability or more) that the Veteran's thyroid disorder, including Grave's disease, began in service, was caused by service, or is otherwise related to service?

Is it at least as likely as not (i.e. a 50 percent probability or more) that any diagnosed disability of asthma began in service, was caused by service, or is otherwise related to service?

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it. 

 A complete rationale must be provided for any opinion offered.

4. Schedule the Veteran for a VA psychiatric examination to assess the nature and etiology of her acquired psychiatric disability.  The claims file must be made available for review, and the examination report should reflect that such review occurred. Upon review of the record, the examiner should respond to the following: 

Identify all diagnoses appropriate to the Veteran's psychiatric symptoms. The examiner should address how the symptoms meet the criteria for the diagnosis under the DSM-V. See 38 C.F.R. § 4.125.

If the examiner determines that a diagnosis of PTSD is not supported by the Veteran's symptomatology, the examiner must discuss the inconsistency of that finding with the treatment notes recording a diagnosis of PTSD. Additionally, if the examiner determines that a diagnosis of PTSD is appropriate, he or she should identify the specific stressor events that support the diagnosis.  If the examiner finds that the Veteran's PTSD is due to an in-service personal assault, the examiner should discuss the Veteran's service personnel records, service treatment records, and post-service treatment records and any notes contained therein that supports the occurrence of such an assault. 

Is it at least as likely as not (i.e. a 50 percent probability or more) that any acquired psychiatric disability is causally or etiologically a result of the Veteran's military service?

Is it at least as likely as not (i.e. a 50 percent probability or more) that any acquired psychiatric disability was either caused or aggravated beyond its natural progression by the Veteran's Grave's disease?

The VA examiner is advised that aggravation is defined for legal purposes as a permanent worsening of the underlying condition beyond its natural progression versus a temporary flare-up of symptoms.

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it. 

A complete rationale for any opinion advanced must be provided.
 
5.  Notify the Veteran that it is her responsibility to report for the examination and to cooperate in the development of the claims.  The consequences for failure to report for any VA examination without good cause may include denial of one or more of the claims.  See 38 C.F.R. 
§§ 3.158, 3.655 (2014).

6.  After completing the above development, and any other development deemed necessary, readjudicate the issues remaining on appeal.  If any benefit sought remains denied, provide an additional SSOC to the Veteran and her representative, if any, and return the appeal to the Board for appellate review, after the Veteran has had an adequate opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


